DETAILED ACTION
In view of prior art that indicates non-patentability of the appealed claims in which the rejection was reversed (MPEP 1214.04), PROSECUTION IS HEREBY REOPENED. In particular, prosecution is hereby reopened on claims 1 and 3 – 8, which are not deemed allowable and new grounds of rejection are set forth in this office action. 
A group director has approved the reopening of prosecution with signature below. 
/JOSEPH THOMAS/Director, Technology Center 2800  
                                                                                                                                                                                                      
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 9, 2020, February 6, 2020, and June 13, 2020 were considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-8 is/are rejected under 35 U.S.C. 103 as being obvious over Mitsubishi PSS05S92F6-AG data sheet, pgs. 1-12, March 2014 (Year: 2014) (“Mitsubishi”), in view of Matsushita (JP 2005-051109A) (“Matsushita”) (by means of the provided machine translation), in view of Hitachi (JP 2008-218575A) (“Hitachi”) (by means of the provided machine translation).
Regarding claim 1, Mitsubishi teaches at least on page 1, and Examiner’s annotated figures:

    PNG
    media_image1.png
    657
    592
    media_image1.png
    Greyscale



a semiconductor circuit (page 1 shows the circuit in the package) that is accommodated in the package (page 1) and controls a main current according to a control signal from outside (the circuit shown on page 1 controls main current in P, U, V, W, NU, NV, and NP (collectively “B”); 
a control terminal (A) that projects from the package and configured to input a control signal to the semiconductor circuit (this is the function of A); 
a plurality of main terminals (B), each main terminal configured to carry main current of the semiconductor circuit (this is the function of B), 
the plurality of main terminals (B) each having different respective functions for the semiconductor circuit (as stated B is comprised of the different signals P, U, V, W, NU, NV, and NP, and they all have different functions).

Mitsubishi is a description of the specific circuitry for the packaging structure of a Dual-In-Line Package Intelligent Power Module [DIPIPM]. Because it addresses the internal circuit design, it does not explicitly recite: 

at least one main terminal of the plurality of main terminals including a plurality of subterminals branching from an end portion of the one main terminal and projecting to an exterior of the package at mutually neighboring positions; 
distal end portions of each of the plurality of subterminals making up the same main terminal are bent, and 

an interval size between two mutually neighboring subterminals making up the same main terminal is set to be smaller than an interval size between two mutually neighboring main terminals.


    PNG
    media_image2.png
    308
    396
    media_image2.png
    Greyscale

Matsushita teaches at least in figure 3, and Examiner’s annotated figure 3:
at least one main terminal of the plurality of main terminals (C) including a plurality of subterminals branching from an end portion of the one main terminal (D) and projecting to an 
an interval size between two mutually neighboring subterminals (E) making up the same main terminal (C) is set to be smaller than an interval size between two mutually neighboring main terminals (F, where Examiner’s annotated Matsushita drawing shows this to be the case).
It would have been obvious to one of ordinary skill in the art to split the main terminals of Mitsubishi (B) into a plurality of subterminals because Matsushita teaches that by doing so one can not only split the current into portions it also can reduce the inductance of the of the wiring of the main terminals. ¶ 0028. One of ordinary skill in the art would want to do this in order to reduce the switching loss from the main terminals, and to reduce the “risk of malfunction or device destruction due to surge voltage”, ¶¶ 0008-09, and to reduce the level of noise. Id. 

Mitsubishi and Matsushita do not teach:
distal end portions of each of the plurality of subterminals making up the same main terminal are bent, and 
bending positions of the subterminals differ between the mutually neighboring subterminals in a staggered form such that the bending positions of alternating subterminals are equal. 


    PNG
    media_image3.png
    353
    336
    media_image3.png
    Greyscale

Hitachi teaches at least in figures 3-5:
distal end portions (G) of each of the plurality of terminals (2) are bent (G), and 
bending positions of the terminals (2) differ between the mutually neighboring terminals (the 2s)  in a staggered form (H) such that the bending positions of alternating terminals are equal (this is shown in figures 3-4 in the staggered form of 2).

When one of ordinary skill in the art combines Hitachi with Mitsubishi and Matsushita it will result in…
distal end portions (Hitachi G) of each of the plurality of subterminals (Matsushita E) making up the same main terminal (Matsushita C; Mitsubishi B) are bent (Hitachi G), and 
bending positions of the subterminals (Matsushita G) differ between the mutually neighboring subterminals (Hitachi E) in a staggered form (Hitachi H) such that the bending 
It would have been obvious to one of ordinary skill in the art to combine Hitachi with Mitsubishi and Matsushita because by staggering the subterminals one can reduce the potential for short circuiting between all the subterminals of the main terminals. ¶ 0017, and it would allow one to more securely affix the device of Mitsubishi and Matsushita to a substrate. ¶ 0018.
Regarding claim 3, the prior art teaches:
the main terminal (Matsushita C; Mitsubishi B) comprises a base portion that projects from the package (Matsushita C), and 
the plurality of subterminals (Matsushita D)making up the main terminal project from the base portion (Matsushita C).
Regarding claim 4, Mitsubishi teaches at least on page 1:
the semiconductor circuit is a multi-phase inverter circuit with at least three or more phases (P, U, V, NU, NV, NW).
Regarding claim 6, 
wherein the plurality of main terminals (Mitsubishi B) includes a plurality of main terminals (Matsushita C; Mitsubishi B) each including a plurality of respective subterminals(Matsushita C), and 
the bending positions of neighboring subterminals (Matsushita G) on adjacent main terminals (Matsushita C) are alternately staggered (Hitachi H) such that the bending positions of alternating subterminals are equal (Hitachi figures 3-4 show the that the pins being staggered create two lines where the spacing from the package with respect to each line is equal).
Regarding claim 8, Mitsubishi teaches at least on page 1, and Examiner’s annotated figures:

    PNG
    media_image1.png
    657
    592
    media_image1.png
    Greyscale

a package making up a contour (page 1 shows the package with the contour); 
a semiconductor circuit (page 1 shows the circuit in the package) that is accommodated in the package (page 1) and controls a main current according to a control signal from outside (the 
a control terminal (A) that projects from the package and configured to input a control signal to the semiconductor circuit (this is the function of A); 
a plurality of main terminals (B), each main terminal configured to carry main current of the semiconductor circuit (this is the function of B), 
the plurality of main terminals (B) each having different respective functions for the semiconductor circuit (as stated B is comprised of the different signals P, U, V, W, NU, NV, and NP, and they all have different functions).

Mitsubishi is a description of the specific circuitry for the packaging structure of a Dual-In-Line Package Intelligent Power Module [DIPIPM]. Because it addresses the internal circuit design, it does not explicitly recite: 

at least one main terminal of the plurality of main terminals including a plurality of subterminals, 
the one main terminal being formed by integrally forming the plurality of subterminals, the plurality of subterminals projecting to an exterior of the package at mutually neighboring positions; 
distal end portions of each of the plurality of subterminals making up the same main terminal are bent, and 

an interval size between two mutually neighboring subterminals making up the same main terminal is set to be smaller than an interval size between two mutually neighboring main terminals.

    PNG
    media_image2.png
    308
    396
    media_image2.png
    Greyscale

Matsushita teaches at least in figure 3, and Examiner’s annotated figure 3:
at least one main terminal (C) of the plurality of main terminals (Cs) including a plurality of subterminals (D), 

the plurality of subterminals (E) projecting to an exterior of the package at mutually neighboring positions (E so projects); 
an interval size between two mutually neighboring subterminals (E) making up the same main terminal (C) is set to be smaller than an interval size between two mutually neighboring main terminals (F, where Examiner’s annotated Matsushita drawing shows this to be the case).
It would have been obvious to one of ordinary skill in the art to split the main terminals of Mitsubishi (B) into a plurality of subterminals because Matsushita teaches that by doing so one can not only split the current into portions it also can reduce the inductance of the of the wiring of the main terminals. ¶ 0028. One of ordinary skill in the art would want to do this in order to reduce the switching loss from the main terminals, and to reduce the “risk of malfunction or device destruction due to surge voltage”, ¶¶ 0008-09, and to reduce the level of noise. Id. 

Mitsubishi and Matsushita do not teach:
distal end portions of each of the plurality of subterminals making up the same main terminal are bent, and 
bending positions of the subterminals differ between the mutually neighboring subterminals in a staggered form such that the bending positions of alternating subterminals are equal.


    PNG
    media_image3.png
    353
    336
    media_image3.png
    Greyscale

Hitachi teaches at least in figures 3-5:
distal end portions (G) of each of the plurality of terminals (2) are bent (G), and 
bending positions of the terminals (2) differ between the mutually neighboring terminals (the 2s)  in a staggered form (H) such that the bending positions of alternating terminals are equal (this is shown in figures 3-4 in the staggered form of 2).

When one of ordinary skill in the art combines Hitachi with Mitsubishi and Matsushita it will result in…
distal end portions (Hitachi G) of each of the plurality of subterminals (Matsushita E) making up the same main terminal (Matsushita C; Mitsubishi B) are bent (Hitachi G), and 
bending positions of the subterminals (Matsushita G) differ between the mutually neighboring subterminals (Hitachi E) in a staggered form (Hitachi H) such that the bending 
It would have been obvious to one of ordinary skill in the art to combine Hitachi with Mitsubishi and Matsushita because by staggering the subterminals one can reduce the potential for short circuiting between all the subterminals of the main terminals. ¶ 0017, and it would allow one to more securely affix the device of Mitsubishi and Matsushita to a substrate. ¶ 0018.

Claim 5 is/are rejected under 35 U.S.C. 103 as being obvious over Mitsubishi, in view of Matsushita, in view of Hitachi, in view of Isberg, et al. (US 6,239,514 B1) ("Isberg").
Regarding claim 5, Mitsubishi and Matsushita do not teach:
at least part of the semiconductor circuit is configured of a wide band gap semiconductor of any one of silicon carbide (SiC), nitride gallium (GaN) and diamond.
	
	Isberg teaches:
	That power devices are made out of diamond, SiC, and GaN. Col. 4 at lines 54-62.
	Isberg teaches:
	That one of ordinary skill in the art would want to make the power devices, such as the device of Mitsubishi and Matsushita, out of these materials because these 
materials have both a very high breakdown voltage, so that a switching element may hold a considerably higher voltage when not irradiated than conventionally used switching elements made of semiconductor materials.  This means that one such switching element may hold a voltage which would normally require a plurality of switching elements connected in series or fewer switching elements connected in series may be used than when using such switching elements of conventional materials for holding very high voltages.  Furthermore, both SiC and diamond 
	Thus, it would have been obvious to one of ordinary skill in the art to make the power device of Mitsubishi and Matsushita out of these materials. 

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Mitsubishi PSS05S92F6-AG data sheet, pgs. 1-12, March 2014 (Year: 2014) (“Mitsubishi”), in view of Matsushita (JP 2005-051109A) (“Matsushita”) (by means of the provided machine translation), further in view of Liu US 7,939,921 (“Liu”).

Regarding claim 7, Mitsubishi teaches at least on page 1, and Examiner’s annotated figures:

    PNG
    media_image1.png
    657
    592
    media_image1.png
    Greyscale

a package making up a contour (page 1 shows the package with the contour); 

a control terminal (A) that projects from the package and configured to input a control signal to the semiconductor circuit (this is the function of A); and
a plurality of main terminals (B).

Mitsubishi is a description of the specific circuitry for the packaging structure of a Dual-In-Line Package Intelligent Power Module [DIPIPM]. Because it addresses the internal circuit design, it does not explicitly recite: 

 each main terminal comprising at least three subterminals, 
wherein the plurality of main terminals comprises a plurality of first main terminals and a plurality of second main terminals,
the first main terminals and the second main terminals alternate along the contour of the package, 
a middle subterminal of each first main terminal is bent at a position further away from the contour of the package than adjacent subterminals of the first main terminal, and 
a middle subterminal of each second main terminal is bent at a position closer to the contour of the package than adjacent subterminals of the second main terminal.


    PNG
    media_image2.png
    308
    396
    media_image2.png
    Greyscale

Matsushita teaches at least in figure 3, and Examiner’s annotated figure 3:
each main terminal (C) comprising at least three subterminals (E; ¶ 0028), 
wherein the plurality of main terminals comprises a plurality of first main terminals and a plurality of second main terminals (C can be divided up into two group) ,
the first main terminals (one set of C, this could be equivalent to Mitsubishi P, V, NU, and NW) and the second main terminals (another set of C, this could be equivalent to Mitsubishi U, W, and NV) alternate (one set of C and another set of C so alternate as shown in Mitsubishi) along the contour of the package (15), 
It would have been obvious to one of ordinary skill in the art to split the main terminals of Mitsubishi (B) into a plurality of subterminals because Matsushita teaches that by doing so one can not only split the current into portions it also can reduce the inductance of the of the wiring of the main terminals. ¶ 0028. One of ordinary skill in the art would want to do this in order to reduce the switching loss from the main terminals, and to reduce the “risk of 

Mitsubishi and Matsushita do not explicitly disclose that: 

a middle subterminal of each first main terminal is bent at a position further away from the contour of the package than adjacent subterminals of the first main terminal, and a middle subterminal of each second main terminal is bent at a position closer to the contour of the package than adjacent subterminals of the second main terminal.

In Wyers v. Master Lock, the Court held that changes to shaped pin locks used to secure two objects to one another were obvious as a matter of law; reaffirming the long recognized precedent held in Graham v. Deere; KSR, 550 U.S. at 415; Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330 (Fed. Cir. 2009); Ball Aerosol, 555 F.3d at 993 (Fed. Cir. 2009). Wyers v. Master Lock Co., 616 F.3d 1231, (Fed. Cir. 2010). As the Court held in Daily, a PHOSITA would be motivated to make changes to shapes of either male or female parts of mating surfaces because “…the particular configuration of their container is [not] significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces…” Application of Dailey, 357 F.2d 669, 672–73 (Cust. & Pat. App. 1966)(citing Graham v. John Deere Co. of Kansas City, 86 S.Ct. 684). Here, claim 7 recites one-of-many, numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing electrodes (also interchangeably referred to as “pins” in the art) that can contact and connect to its mating surfaces. 
see supra), are bent and shaped to make contact with a substrate. This reasoning is ubiquitous because the function of the external electrode and compatibility with the substrate is what drives the design and configuration thereof.  The mere difference between the external electrode recited in claim 7 and the external electrodes taught by Matsushita, is that in the instant application the middle pin of a trident/fork external electrode is bent further from the package than the outer pins, whereas in Matsushita each is coplanar. Regardless, as noted in the § Relevant Art Newly Cited infra, “Rockwell used a quad in-line package (“QIP”) with 42 leads formed into staggered rows for their PPS-4 microprocessor family introduced in 1973, … [t]he QIP, sometimes called a QIL package, has the same dimensions as a DIL package, but the leads on each side are bent into an alternating zigzag configuration so as to fit four lines of solder pads (instead of two with a DIL). The QIL design increased the spacing between solder pads without increasing package size …”
It is also noted for Applicants’ convenience, that there is an entire hierarchical range of subgroups directed to the details, arrangement, shaping, and adaptations to such leads: CPC subgroup H05K 2201/10613*. Further, there is particular subgroup dedicated to the bending and dividing of leads like the configuration claimed, CPC subgroup H05K 2201/10856 defined by Divided leads, e.g. by slot in length direction of lead, or by branching of the lead (under Shape details of the leads [e.g. “special leads”] for electrical connections to components or other objects attached or integrated to PCBs) (hereinafter “10856”). The Definition for the range, taken alone, is clear and unambiguous motivation for the claimed adaptation to external leads [sic] “all kinds of mechanical arrangements of circuits that consist of an insulating base or substrate, having at least one conductive layer permanently formed on the base. The base often extends in a two-formed as separate patterns or tracks to connect the components as required [Emphasis Added].” It isn’t merely obvious, but a tautology that the pins/terminals are constructed to contact their intended mating surface in order to function for what they were designed to do. Sometimes this requires design flexibility where pins are manufactured employing punch-through or are etched/shaped during manufacture of the DIP. Alternatively, pins may be conventionally constructed to conform to a standard established by ITU, IEEE, or product manufacturers. 
Notwithstanding, Liu teaches the claimed configuration of: a middle subterminal [126] of each first main terminal is bent at a position further away from the contour of the package [noting 122 is main body of an illustrative “common chip packaging technology applied to electrically connect a chip to a carrier.”] than adjacent subterminals of the first main terminal [120], and a middle subterminal [126] of each second main terminal is bent at a position closer to the contour of the package [noting 126 is bent and contours the package, whereas 124s protrude straight out] than adjacent subterminals [124s] of the second main terminal.

    PNG
    media_image4.png
    658
    544
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine Liu with Mitsubishi and Matsushita and have the leads go long and short is that this staggering allows for a higher density pin count and can reduce the potential for shorting between all the subterminals of the main terminals. Further, it would allow one to more securely affix the device of Mitsubishi and Matsushita to a substrate as there are more leads to secure the pins to the substrate. Further, motivations as explicitly taught by Liu include “heat dissipation efficiency required by a high power chip (e.g. a power source chip for controlling a power supply)” and meeting geometrical shape requirements of the substrate.

Allowable Subject Matter
The indicated allowability of claim 7 is withdrawn in view of the new rejection in view of the prior art references above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Relevant Art Newly Cited
CPC subgroup 10856 defined by Divided Leads, e.g. by slot in length direction of lead, or by branching of the lead (under Shape details of the leads [e.g. “special leads”] for electrical connections to components or other objects attached or integrated to PCBs). This subgroup 
Illustrative references include:
Wikipedia “Dual In-line Package” copied verbatim: 

Quad in-line

    PNG
    media_image5.png
    136
    230
    media_image5.png
    Greyscale


A Rockwell 6502-based microcontroller in a QIP package.
Rockwell used a quad in-line package (“QIP”) with 42 leads formed into staggered rows for their PPS-4 microprocessor family introduced in 1973, and other microprocessors and microcontrollers, some with higher lead counts, through the early 1990s. The QIP, sometimes called a QIL package, has the same dimensions as a DIL package, but the leads on each side are bent into an alternating zigzag configuration so as to fit four lines of solder pads (instead of two with a DIL). The QIL design increased the spacing between solder pads without increasing package size, for two reasons:
more reliable soldering. This may seem odd today, given the far closer solder pad spacing in use now, but in the 1970s, the heyday of the QIL, bridging of neighbouring solder pads on DIL chips was an issue at times,
2.	QIL also increased the possibility of running a copper track between 2 solder pads. This was very handy on the then standard single sided single layer PCBs.
Some QIL packaged ICs had added heatsinking tabs, such as the HA1306. 
Intel and 3M developed the ceramic leadless quad in-line package (QUIP), introduced in 1979, to boost microprocessor density and economy.1 The ceramic leadless QUIP is not designed for surface-mount use, and requires a socket. It was used by Intel for the iAPX 432 microprocessor chip set, and by Zilog for the Z8-02 external-ROM prototyping version of the Z8 microcontroller.

Lead count and spacing
Commonly found DIP packages that conform to JEDEC standards use an inter-lead spacing (lead pitch) of 0.1 inches (2.54 mm) (JEDEC MS-001BA). Row spacing varies depending on lead counts, with 0.3 in. (7.62 mm) (JEDEC MS-001) or 0.6 inch (15.24 mm) (JEDEC MS-011) the most common. Less common standardized row spacing includes 0.4 inch (10.16 mm) (JEDEC MS-010) and 0.9 inch (22.86 mm), as well as a row spacing of 0.3 inch, 0.6 inch or 0.75 inch with a 0.07 inch (1.778 mm) lead pitch. The former Soviet Union and Eastern bloc countries used similar packages, but with a metric pin-to-pin spacing of 2.5 mm rather than 0.1 inches (2.54 mm).
2

Orientation and lead numbering.



    PNG
    media_image6.png
    149
    180
    media_image6.png
    Greyscale

Pin numbering is counter-clockwise
As shown in the diagram, leads are numbered consecutively from Pin 1. When the identifying notch in the package is at the top, Pin 1 is the top left corner of the device. Sometimes Pin 1 is identified with an indent or paint dot mark. For example, for a 14-lead DIP, with the notch at the top, the left leads are numbered from 1 to 7 (top to bottom) and the right row of leads are numbered 8 to 14 (bottom to top). Some DIP devices, such as segmented LED 
US 2,864,977 to Witt circa 1958 discloses the alternating pin configuration claimed by Applicant.

    PNG
    media_image7.png
    617
    848
    media_image7.png
    Greyscale


US 3,820,061 circa 1974. The external leads are forked and branch external to the DIP.

    PNG
    media_image8.png
    697
    481
    media_image8.png
    Greyscale

US 6,410,365 circa 2000; US 3,629,672 circa 1970; US 2015/0348882 circa 2014 all showing 3 terminals branching from a common terminal.

    PNG
    media_image9.png
    764
    725
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    610
    475
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    695
    671
    media_image11.png
    Greyscale


circa 1989; McConnell US 2013/0146347 circa 2011; Tateishi US 2011/0235348 circa 2009; and US 20070173134 all disclose bending and shaping lead frames including a 3-terminal shapes configured to match the layout of the terminal contacts on substrates (e.g. circuit boards).

    PNG
    media_image12.png
    624
    473
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    694
    523
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    720
    500
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    621
    824
    media_image15.png
    Greyscale


Rockwell R6511Q (“Rockwell”). Rockwell teaches as shown in the image below where each of the pins can be alternated long and short where the combination of Mitsubishi, Matsushita, and Rockwell are depicted on the right figure.

    PNG
    media_image16.png
    136
    230
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    389
    502
    media_image17.png
    Greyscale

a middle subterminal of each first main terminal (middle terminal of G1 and G3) is bent at a position further away from the contour of the package (15) than adjacent subterminals of the first main terminal (left and right terminals of G1 and G3), and 

Additionally, the French and German Patent Offices published a myriad of patents directed towards DIP external configurations from the late 1960’s through mid-2000’s. Companies such as 3M, Hitachi, IBM, Rockwell, Mitsubishi, Samsung, among others were active in this space. As noted above, these configurations are generally classified in H01K5* or H01K3*. Exemplary patents include:

    PNG
    media_image18.png
    761
    495
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    301
    514
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    627
    687
    media_image20.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822                                                                                                                                                                                            
/BRETT A FEENEY/            Supervisory Patent Examiner, Art Unit 2822                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Intel & 3M Develop Package to Boost Microprocessor Density & Economy, Intelligent Machines Journal, March 14, 1979.
        2 Kang, Sung-Mo; Leblebici, Yusuf (2002). CMOS digital integrated circuits (3rd Edition). McGraw-Hill. p. 42. ISBN 0-07-246053-9.